Citation Nr: 1758011	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  07-22 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than February 26, 2010, for a grant of entitlement to service connection for lung cancer.  

2.  Entitlement to service connection for degenerative joint disease of the shoulders.  

3.  Entitlement to service connection for degenerative joint disease of the thoracic spine.  

4.  Entitlement to a total rating due to unemployability caused by service-connected disabilities, prior to February 26, 2010.  

5.  Entitlement to accrued benefits.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.  The Veteran died in December 2012.  His surviving spouse has been substituted as the claimant for the purposes of processing the claims to completion.  38 U.S.C. § 5121A (2012).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2010 and July 2012 the Board remanded the claim for further development.  

In January 2010, the Veteran and his spouse testified before the undersigned. 
 
The appellant appears to claim that the Board's July 2012 decision denying entitlement to service connection for an ankle disorder, and upper extremity neurological disorders; declining to reopen claims of entitlement to service connection for a musculoskeletal or neurological leg disability, other than peripheral neuropathy, a disability manifested by a generalized skin rash to include secondary to exposure to Agent Orange, and for congenital hemivertebral scoliosis and a developmental shoulder abnormality; as well as the claim of entitlement to an increased evaluation for diabetes mellitus since May 9, 2005, was clearly and unmistakably erroneous.  The appellant's allegations, however, do not comply with the motion requirements to file a claim of clear and unmistakable error under 38 C.F.R. § 20.1404 (2017).  

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b).  As the allegations set forth thus far do not comply with that regulation no further action will be taken.  The appellant is free to submit a compliant motion.  

The issues of entitlement to service connection for degenerative joint disease of the shoulders and thoracic spine, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to February 26, 2010, and entitlement to accrued benefits are REMANDED for further development. 


FINDINGS OF FACT

1.  The Veteran's lung cancer was diagnosed on February 2, 2010.  

2.  The Veteran's claim of entitlement to service connection for lung cancer was received on February 26, 2010.

CONCLUSION OF LAW

The criteria for an effective date prior to February 26, 2010, for a grant of entitlement to service connection for lung cancer have not been met.  38 U.S.C. §§ 5101, 5103, 5103A, 5110 (2012); 38 C.F.R. §§ 3.159, 3.114, 3.400, 3.816 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty with respect to the issue of an effective date earlier than February 26, 2010 for service connection for lung cancer and the attendant 100 percent rating.  

In March 2010, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claim.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the either the Veteran or the substitute appellant in the development of that claim; and therefore, the Board will proceed to the merits of the appeal.  

The appellant claims entitlement to an effective date prior to February 26, 2010 service connection for lung cancer.  Specifically, she claims entitlement to an effective date of December 12, 1987 arguing that date was when lung cancer was first manifested.  After carefully considering the claim in light of the record and the applicable law, however, the Board is of the opinion that the preponderance of the evidence is against that claim.  

Unless specifically provided otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.3400 (b)(2) (emphasis added).  

With respect to the effective date for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, to include lung cancer, VA has issued special regulations to implement orders of United States Courts in the class action of Nehmer v. United States Department of Veterans Affairs.  Nehmer v. U.S. Veterans Admin., 712 F.Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veteran Admin., 32 F.Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer, et. al. v. Veterans Admin. of the Gov't of the U.S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

The regulation applies to claims of disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c).  In those situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(1), (c)(2). 

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816 (c)(2)(i), (ii). 

In this case VA did not issue a rating decision on the claim of entitlement to service connection for lung cancer until April 2010.  As discussed below, however, there were no statements or submissions received prior to February 26, 2010, that could reasonably be construed as an intent to apply for service connection for lung cancer.  Because VA promulgated the regulation regarding presumptive service connection for cancer effective June 9, 1994, see 59 Fed. Reg. 29723 (June 9, 1994), and as the Veteran's claim for service connection was not initially filed until February 26, 2010, the provisions of 38 C.F.R. § 3.816 do not apply.  Under these circumstances, the effective date will be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816 (c)(4). 

In order for a claimant to be eligible for a retroactive payment pursuant to a liberalizing law or VA issue, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114 (a).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(3).  

In this case, lung disease, diagnosed pneumonia in the left lower lobe, was shown on X-rays as far back as December 1987.  There was, and there is, no evidence that lung cancer was present on or before June 9, 1994, the effective date of the liberalizing law related to presumptive service-connection for lung cancer.  Indeed, a neo-plastic process in the lungs was not even suggested until November 2005.  More importantly, the presence of lung cancer was not definitively diagnosed until February 2, 2010, when it was confirmed on a VA biopsy.  Accordingly, the provision for a limited grant of an earlier effective date of one year prior to the claim does not apply to the facts of this case.  

As to whether entitlement to an earlier effective date is warranted under the provisions of 38 C.F.R. § 3.400, the record shows that the Veteran's claim for lung cancer was received by VA on February 26, 2010.  There is no evidence of any correspondence received prior to that date which even suggests a claim of entitlement to service connection for a respiratory disorder or lung disease of any kind.  In this regard, the Veteran had referred to a May 2005 claim of entitlement to service-connection for diabetes, a rash, headaches, and posttraumatic stress disorder and had asserted that such constituted a prior claim.  In order, however, for such to form the basis of an earlier effective date for service-connection for lung cancer, it would have had to have identified lung cancer as the disease for which service connection was being sought.  The mere filing of any claim does not constitute an earlier claim - the prior claim must have been filed for the disability at issue, i.e., lung cancer.  The appellant does not contend and the evidence does not suggest that the Veteran ever filed a claim for service connection for lung cancer prior to February 26, 2010.  

Under the law a veteran must assert a specific claim either expressly or implicitly.  VA is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed. Brannon v. West, 12 Vet. App. 32 (1998).  To find otherwise would be a misapplication of the law and would put an unreasonable burden on VA to divine claims for millions of veterans that have never been filed.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.) 

In sum, the preponderance of the evidence is against entitlement to an earlier effective date for service connection for lung cancer because there is no evidence of any claim of entitlement to service-connection for lung cancer, formal or informal, received by VA prior to February 26, 2010.  Absent such a claim, an earlier effective date is not warranted. 

In arriving at this decision, the Board has considered the doctrine of reasonable doubt, however, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

The appeal is denied.


ORDER

Entitlement to an effective date prior to February 26, 2010 for a grant of entitlement to service connection for lung cancer is denied.  


REMAND

In July 2012, the Board remanded claims of entitlement to service connection for degenerative joint disease of the shoulders and thoracic spine, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to February 26, 2010 for further development.  Following that development, the claims were to be readjudicated.  That readjudication has, however, yet to occur.  Such a deficiency constitutes less-than-full compliance with instructions in the Board's remand and must be remedied.  Stegall v. West, 11 Vet. App. 268 (1998).  

In May 2013, the AOJ notified the appellant that it could not approve a claim for accrued benefits.  In July 2013, the appellant filed a notice of disagreement with that decision.  As she has not been issued a statement of the case with respect to that claim further development is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In light of the need for additional development, the case is REMANDED to the AOJ for the following action: 

1.  Issue an statement of the case addressing the claim of entitlement to accrued benefits.  If, and only if, the appellant completes an appeal by filing a timely substantive appeal on the aforementioned issue should that claim be returned to the Board.  38 U.S.C. § 7105. 

2.  Adjudicate the issues of entitlement to service connection for degenerative joint disease of the shoulders and thoracic spine and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to February 26, 2010.  If any benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative must be furnished a supplemental statement of the case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOL.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


